Exhibit 10.2

 

RIGEL PHARMACEUTICALS, INC.

 

2000 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

 

ADOPTED AUGUST 18, 2000

APPROVED BY STOCKHOLDERS SEPTEMBER 11, 2000

EFFECTIVE DATE: DECEMBER 4, 2000

AMENDED AND RESTATED APRIL 24, 2003

AMENDED AND RESTATED JUNE 20, 2003

APPROVED BY STOCKHOLDERS JUNE 20, 2003

AMENDED AND RESTATED APRIL 22, 2005

APPROVED BY STOCKHOLDERS JUNE 2, 2005

AMENDED AND RESTATED JANUARY 31, 2007

APPROVED BY STOCKHOLDERS MAY 31, 2007

AMENDED AND RESTATED SEPTEMBER 18, 2007

AMENDED AND RESTATED FEBRUARY 21, 2008

AMENDED AND RESTATED MAY 19, 2009

1.                                           PURPOSES.

 

(a)                             Eligible Option Recipients. The persons eligible
to receive Options are the Non-Employee Directors of the Company.

 

(b)                             Available Options. The purpose of the Plan is to
provide a means by which Non-Employee Directors may be given an opportunity to
benefit from increases in value of the Common Stock through the granting of
Nonstatutory Stock Options.

 

(c)                             General Purpose. The Company, by means of the
Plan, seeks to retain the services of its Non-Employee Directors, to secure and
retain the services of new Non-Employee Directors and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.

 

1

--------------------------------------------------------------------------------


 

2.                                           DEFINITIONS.

 

(a)                             “Affiliate” means, at the time of determination,
any “parent” or “subsidiary” of the Company as such terms are defined in
Rule 405 of the Securities Act.  The Board shall have the authority to determine
the time or times at which “parent” or “subsidiary” status is determined within
the foregoing definition.

 

(b)                             “Annual Grant” means an Option granted annually
to all Non-Employee Directors who meet the criteria specified in subsection
6(b) of the Plan.

 

(c)                             “Annual Meeting” means the annual meeting of the
stockholders of the Company.

 

(d)                                  “Board” means the Board of Directors of the
Company.

 

(e)                             A “Change in Control,” with respect to Options
granted on or after the effective date of the Plan, will be deemed to have
occurred upon the first to occur of an event set forth in any one of the
following paragraphs:

 

(i)                                    the acquisition (other than from the
Company, by any person (as such term is defined in Section 13(c) or 14(d) of the
Exchange Act of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of fifty (50%) or more of the combined
voting power of the Company’s then outstanding voting securities; or

 

(ii)                                the closing of:

 

(a)                               a merger or consolidation involving the
Company if the stockholders of the Company, immediately before such merger or
consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of the corporation resulting
from such merger or consolidation in substantially the same proportion as
their ownership of the combined voting power of the voting securities of the
Company outstanding immediately before such merger or consolidation; or

 

(b)                                a complete liquidation or dissolution of the
Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more

 

2

--------------------------------------------------------------------------------


 

employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

 

For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.

 

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Optionholder shall
supersede the foregoing definition with respect to Options subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.

 

(f)                               “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                            “Common Stock” means the common stock of the
Company.

 

(h)                            “Company” means Rigel Pharmaceuticals, Inc., a
Delaware corporation.

 

(i)                               “Consultant” means any person, including an
advisor, (i) engaged by the Company or an Affiliate to render consulting or
advisory services and who is compensated for such services or (ii) who is a
member of the Board of Directors of an Affiliate. However, the term “Consultant”
shall not include either Directors of the Company who are not compensated by the
Company for their services as Directors or Directors of the Company who are
merely paid a director’s fee by the Company for their services as Directors.

 

(j)                               “Continuous Service” means that the
Optionholder’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated. The Optionholder’s
Continuous Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Optionholder renders service to the Company
or an Affiliate as an Employee, Consultant or Director or a change in the entity
for which the Optionholder renders such service, provided that there is no
interruption or termination of the Optionholder’s service. For example, a change
in status without interruption from a Non-Employee Director of the Company to a
Consultant of an Affiliate or an Employee of the Company will not constitute an
interruption of Continuous Service. The Board or the chief executive officer of
the Company, in that party’s sole discretion, may determine whether

 

3

--------------------------------------------------------------------------------


 

Continuous Service shall be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal leave.

 

(k)                           “Director” means a member of the Board of
Directors of the Company.

 

(l)                               “Disability” means the permanent and total
disability of a person within the meaning of Section 22(e)(3) of the Code.

 

(m)                         “Employee” means any person employed by the Company
or an Affiliate. Mere service as a Director or payment of a director’s fee by
the Company or an Affiliate shall not be sufficient to constitute “employment”
by the Company or an Affiliate.

 

(n)                            “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

(o)                             “Fair Market Value” means, as of any date, the
value of the Common Stock determined as follows:

 

(i)                          If the Common Stock is listed on any established
stock exchange or traded on the Nasdaq National Market or the Nasdaq SmallCap
Market, the Fair Market Value of a share of Common Stock shall be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or market (or the exchange or market with the greatest
volume of trading in the Common Stock) on the last market trading day prior to
the day of determination, as reported in The Wall Street Journal or such other
source as the Board deems reliable.

 

(ii)                      In the absence of such markets for the Common Stock,
the Fair Market Value shall be determined in good faith by the Board.

 

(p)                             “Initial Grant” means an Option granted to a
Non-Employee Director who meets the criteria specified in subsection 6(a) of the
Plan.

 

(q)                             “IPO Date” means the effective date of the
initial public offering of the Common Stock.

 

4

--------------------------------------------------------------------------------


 

(r)                             “Non-Employee Director” means a Director who is
not an Employee.

 

(s)                             “Nonstatutory Stock Option” means an Option not
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

 

(t)                               “Officer” means a person who is an officer of
the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(u)                            “Option” means a Nonstatutory Stock Option
granted pursuant to the Plan.

 

(v)                              “Option Agreement” means a written agreement
between the Company and an Optionholder evidencing the terms and conditions of
an individual Option grant. Each Option Agreement shall be subject to the terms
and conditions of the Plan.

 

(w)                           “Optionholder” means a person to whom an Option is
granted pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

 

(x)                             “Plan” means this Rigel Pharmaceuticals, Inc.
2000 Non-Employee Directors’ Stock Option Plan.

 

(y)                             “Rule 16b-3” means Rule 16b-3 promulgated under
the Exchange Act or any successor to Rule 16b-3, as in effect from time to time.

 

(z)                             “Securities Act” means the Securities Act of
1933, as amended.

 

5

--------------------------------------------------------------------------------


 

3.                                           ADMINISTRATION.

 

(a)                             Administration by Board. The Board shall
administer the Plan. The Board may not delegate administration of the Plan to a
committee.

 

(b)                             Powers of Board. The Board shall have the power,
subject to, and within the limitations of, the express provisions of the Plan:

 

(i)                          To determine the provisions of each Option to the
extent not specified in the Plan.

 

(ii)                      To construe and interpret the Plan and Options granted
under it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Option Agreement, in a
manner and to the extent it shall deem necessary or expedient to make the Plan
fully effective.

 

(iii)                  To amend the Plan or an Option as provided in Section 12.

 

(iv)                     To terminate or suspend the Plan as provided in
Section 13.

 

(v)                         Generally, to exercise such powers and to perform
such acts as the Board deems necessary or expedient to promote the best
interests of the Company that are not in conflict with the provisions of the
Plan.

 

(c)                             Effect of Board’s Decision. All determinations,
interpretations and constructions made by the Board in good faith shall not be
subject to review by any person and shall be final, binding and conclusive on
all persons.

 

(d)                             Cancellation and Re-Grant of Options.
Notwithstanding anything to the contrary in the Plan, neither the Board nor any
Committee shall have the authority to: (i) reprice any outstanding Option under
the Plan, (ii) cancel and re-grant any outstanding Option under the Plan, or
(iii) effect any other action that is treated as a repricing under generally
accepted accounting principles unless, in each case, the stockholders of the
Company have approved such an action within twelve (12) months prior to such an
event.

 

6

--------------------------------------------------------------------------------


 

4.                                           SHARES SUBJECT TO THE PLAN.

 

(a)                             Share Reserve. Subject to the provisions of
Section 11 relating to adjustments upon changes in the Common Stock, the Common
Stock that may be issued pursuant to Options shall not exceed in the aggregate
435,000 shares of Common Stock, which number consists of (i) 33,333 shares of
Common stock initially reserved for issuance under the Plan plus (ii) 66,667
shares of Common stock approved by the Board in April 2003 and subsequently
approved by the Company’s stockholders plus (iii) 225,000 shares of Common Stock
approved by the Board in April 2005 and subsequently approved by the Company’s
stockholders plus (iv) 110,000 shares of Common Stock approved by the Board in
January 2007 and subsequently approved by the Company’s stockholders.

 

(b)                             Reversion of Shares to the Share Reserve. If any
Option shall for any reason expire or otherwise terminate, in whole or in part,
without having been exercised in full, the shares of Common Stock not acquired
under such Option shall revert to and again become available for issuance under
the Plan. If any shares subject to an Option are not delivered to an
Optionholder because the Option is exercised through a reduction of shares
subject to the Option ( i.e ., “net exercised”), the number of shares that are
not delivered to the Optionholder shall not remain available for issuance under
the Plan. If any shares subject to an Option are not delivered to an
Optionholder because such shares are withheld in satisfaction of the withholding
of taxes incurred in connection with the exercise of an Option, the number of
shares that are not delivered to the Optionholder shall not remain available for
subsequent issuance under the Plan. If the exercise price of any Option is
satisfied by tendering shares of Common Stock held by the Optionholder (either
by actual delivery or attestation), then the number of shares so tendered shall
not remain available for subsequent issuance under the Plan.

 

(c)                             Source of Shares. The shares of Common Stock
subject to the Plan may be unissued shares or reacquired shares, bought on the
market or otherwise.

 

5.                                           ELIGIBILITY.

 

The Options as set forth in section 6 automatically shall be granted under the
Plan to all Non-Employee Directors who meet the specified criteria.

 

7

--------------------------------------------------------------------------------


 

6.                                           NON-DISCRETIONARY GRANTS.

 

(a)                             Initial Grants. Without any further action of
the Board, each person who is elected or appointed for the first time to be a
Non-Employee Director after the IPO Date automatically shall, upon the date of
his or her initial election or appointment to be a Non-Employee Director by the
Board or stockholders of the Company, be granted an Initial Grant to purchase
twenty thousand (20,000) shares of Common Stock on the terms and conditions set
forth herein.

 

(b)                             Annual Grants. Without any further action of the
Board, a Non-Employee Director shall be granted an Annual Grant as follows: On
the day following each Annual Meeting commencing with the Annual Meeting in
2001, each person who is then a Non-Employee Director automatically shall be
granted an Annual Grant to purchase ten thousand (10,000) shares of Common Stock
on the terms and conditions set forth herein; provided, however, that if the
person has not been serving as a Non-Employee Director for the entire period
since the preceding Annual Meeting, then the number of shares subject to the
Annual Grant shall be reduced pro rata for each full quarter prior to the date
of grant during which such person did not serve as a Non-Employee Director.

 

7.                                           OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
required by the Plan. Each Option shall contain such additional terms and
conditions, not inconsistent with the Plan, as the Board shall deem appropriate.
Each Option shall include (through incorporation of provisions hereof by
reference in the Option or otherwise) the substance of each of the following
provisions:

 

(a)                             Term. No Option shall be exercisable after the
expiration of ten (10) years from the date it was granted.

 

(b)                             Exercise Price. The exercise price of each
Option shall be one hundred percent (100%) of the Fair Market Value of the stock
subject to the Option on the date the Option is granted. Notwithstanding the
foregoing, an Option may be granted with an exercise price lower than that set
forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.

 

8

--------------------------------------------------------------------------------


 

(c)          Consideration. The purchase price of stock acquired pursuant to an
Option may be paid, to the extent permitted by applicable statutes and
regulations, in any combination of the following methods:

 

(i)         By cash or check.

 

(ii)       Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal , by delivery to the
Company of shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes shall include
delivery to the Company of the Optionholder’s attestation of ownership of such
shares of Common Stock in a form approved by the Company. Notwithstanding the
foregoing, the Optionholder may not exercise the Option by tender to the Company
of Common Stock to the extent such tender would violate the provisions of any
law, regulation or agreement restricting the redemption of the Company’s stock.

 

(iii)      Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal , pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.

 

(iv)       By a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price;  provided, however,  that the Company shall accept a
cash or other payment from the Optionholder to the extent of any remaining
balance of the aggregate exercise price not satisfied by such holding back of
whole shares;  provided, further, however,  that shares of Common Stock will no
longer be outstanding under an Option and will not be exercisable thereafter to
the extent that (i) shares are used to pay the exercise price pursuant to the
“net exercise,” (ii) shares are delivered to the Optionholder as a result of
such exercise, and (iii) shares are withheld to satisfy tax withholding
obligations.

 

(d)          Transferability. The Board may, in its sole discretion, impose such
limitations on the transferability of Options as the Board shall determine.  In
the absence of such a determination by the Board to the contrary, the following
restrictions on the transferability of Options shall apply:

 

9

--------------------------------------------------------------------------------


 

(i)            Restrictions on Transfer.  An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option in a manner that is not prohibited by applicable tax and
securities laws upon the Optionholder’s request.  Except as explicitly provided
herein, an Option may not be transferred for consideration.

 

(ii)           Domestic Relations Orders.  Notwithstanding the foregoing, an
Option may be transferred pursuant to a domestic relations order.

 

(iii)         Beneficiary Designation.  Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company and any broker designated
by the Company to effect Option exercises, designate a third party who, in the
event of the death of the Optionholder, shall thereafter be entitled to exercise
the Option and receive the Common Stock or other consideration resulting from
such exercise.  In the absence of such a designation, the executor or
administrator of the Optionholder’s estate shall be entitled to exercise the
Option and receive the Common Stock or other consideration resulting from such
exercise.

 

(e)          Exercise Schedule. The Option shall be exercisable as the shares of
Common Stock subject to the Option vest.

 

(f)          Vesting Schedule.

 

(i)         Each Option granted as an initial grant shall vest in accordance
with the schedule set forth below that results in a shorter period of full
vesting:

 

(1)      1/36th of the shares of Common Stock subject to the Option shall vest
each month after the date of grant over a period of three (3) years; or

 

(2)      the Option shall vest in equal monthly installments after the date of
grant over a period commencing on the date that the Optionholder is appointed
for the first time to be a Non-Employee Director by the Board and ending on the
date of the Annual Meeting at which the Optionholder is first scheduled to be
considered for election to be a Non-Employee Director by the stockholders of the
Company.

 

10

--------------------------------------------------------------------------------


 

(ii)       Each Option granted as an annual grant before the Annual Meeting in
2008 shall vest such that 1/36th of the shares of Common Stock subject to such
Option shall vest each month after the date of grant over a period of three
(3) years; and each Option granted as an annual grant on or after the Annual
Meeting in 2008 shall vest such that 1/12 th  of the shares of Common Stock
subject to such Option shall vest each month after the date of grant over a
period of one (1) year.

 

(g)         Termination of Continuous Service. In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise it as of the date of termination) but
only within such period of time ending on the earlier of (i) the date three
(3) months following the termination of the Optionholder’s Continuous Service,
or (ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified in the Option Agreement, the Option shall
terminate.

 

(h)         Extension of Termination Date. If the exercise of the Option
following the termination of the Optionholder’s Continuous Service (other than
upon the Optionholder’s death or Disability) would be prohibited at any time
solely because the issuance of shares would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of the term of the Option set forth in subsection
7(a) or (ii) the expiration of a total period of three (3) months (that need not
be consecutive) after the termination of the Optionholder’s Continuous Service
during which the exercise of the Option would not be in violation of such
registration requirements.

 

(i)          Disability of Optionholder. In the event an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination or (ii) the expiration of the term of the Option as
set forth in the Option Agreement. If, after termination, the Optionholder does
not exercise his or her Option within the time specified herein, the Option
shall terminate.

 

(j)          Death of Optionholder. In the event (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or
(ii) the Optionholder dies within the three-month period after the termination
of the Optionholder’s Continuous Service for a reason other than death, then the
Option may be exercised (to the extent the Optionholder was entitled to exercise
the Option as of the date of death) by the Optionholder’s estate, by a person
who acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionholder’s death, but only
within the period ending on the

 

11

--------------------------------------------------------------------------------


 

earlier of (1) the date eighteen (18) months following the date of death or
(2) the expiration of the term of such Option as set forth in the Option
Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.

 

8.             COVENANTS OF THE COMPANY.

 

(a)          Availability of Shares. During the terms of the Options, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Options.

 

(b)          Securities Law Compliance. The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Options and to issue and sell shares of
Common Stock upon exercise of the Options; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Option or any stock issued or issuable pursuant to any such
Option. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell stock
upon exercise of such Options unless and until such authority is obtained.

 

9.             USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to Options shall constitute general
funds of the Company.

 

10.          MISCELLANEOUS.

 

(a)          Stockholder Rights. No Optionholder shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
subject to such Option unless and until such Optionholder has satisfied all
requirements for exercise of the Option pursuant to its terms.

 

12

--------------------------------------------------------------------------------


 

(b)          No Service Rights. Nothing in the Plan or any instrument executed
or Option granted pursuant thereto shall confer upon any Optionholder any right
to continue to serve the Company as a Non-Employee Director or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

(c)          Investment Assurances. The Company may require an Optionholder, as
a condition of exercising or acquiring stock under any Option, (i) to give
written assurances satisfactory to the Company as to the Optionholder’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option; and (ii) to give
written assurances satisfactory to the Company stating that the Optionholder is
acquiring the stock subject to the Option for the Optionholder’s own account and
not with any present intention of selling or otherwise distributing the stock.
The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (iii) the issuance of the shares upon the
exercise or acquisition of stock under the Option has been registered under a
then currently effective registration statement under the Securities Act or
(iv) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.

 

(d)          Withholding Obligations. The Optionholder may satisfy any federal,
state or local tax withholding obligation relating to the exercise or
acquisition of stock under an Option by any of the following means (in addition
to the Company’s right to withhold from any compensation paid to the
Optionholder by the Company) or by a combination of such means:  (i) tendering a
cash payment; (ii) authorizing the Company to withhold shares from the shares of
the Common Stock otherwise issuable to the Optionholder as a result of the
exercise or acquisition of stock under the Option, provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of the Common Stock.

 

(e)          Electronic Delivery.  Any reference herein to a “written” agreement
or document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.

 

13

--------------------------------------------------------------------------------


 

11.          ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)          Capitalization Adjustments. If any change is made in the stock
subject to the Plan, or subject to any Option, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Board shall appropriately and
proportionately adjust (i) the class(es) and maximum number of securities
subject both to the Plan pursuant to subsection 4(a) and to the nondiscretionary
Options specified in Section 5, (ii) the class(es) and number of securities and
price per share of stock subject to outstanding Options. The Board shall make
such adjustments, and its determination shall be final, binding and conclusive.
(The conversion of any convertible securities of the Company shall not be
treated as a transaction “without receipt of consideration” by the Company.)

 

(b)           Corporate Transaction. In the event of (i) a sale, lease or other
disposition of all or substantially all of the securities or assets of the
Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, then any surviving
corporation or acquiring corporation may assume any Options outstanding under
the Plan or may substitute similar Options (including an option to acquire the
same consideration paid to the stockholders in the transaction described in this
subsection 11(b)) for those outstanding under the Plan. In the event no
surviving corporation or acquiring corporation assumes such Options or
substitutes similar Options for those outstanding under the Plan, then with
respect to Options held by Optionholders who are in Continuous Service
immediately prior to such an event, the vesting of such Options (and the time
during which such Options may be exercised) shall be accelerated in full, and
the Options shall terminate if not exercised at or prior to such event. With
respect to any other Options outstanding under the Plan, such Options shall
terminate if not exercised prior to such event.

 

(c)           Change in Control.  Upon a Change in Control, all Options held by
each Optionholder whose Continuous Service has not terminated immediately prior
to the Change in Control shall become fully vested and exercisable immediately
prior to the effectiveness of such Change in Control.

 

14

--------------------------------------------------------------------------------


 

12.          AMENDMENT OF THE PLAN AND OPTIONS.

 

(a)          Amendment of Plan. The Board at any time, and from time to time,
may amend the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of Rule 16b-3 or any Nasdaq or
securities exchange listing requirements.

 

(b)          Stockholder Approval. The Board may, in its sole discretion, submit
any other amendment to the Plan for stockholder approval.

 

(c)          No Impairment of Rights. Rights under any Option granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Optionholder and (ii) the
Optionholder consents in writing.

 

(d)          Amendment of Options. The Board at any time, and from time to time,
may amend the terms of any one or more Options including, but not limited to,
amendments to provide terms more favorable than previously provided in the
agreement evidencing an Option, subject to any specified limits in the Plan that
are not subject to Board discretion; provided, however, that the rights under
any Option shall not be impaired by any such amendment unless (i) the Company
requests the consent of the Optionholder and (ii) the Optionholder consents in
writing.

 

13.          TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)          Plan Term. The Board may suspend or terminate the Plan at any time.
No Options may be granted under the Plan while the Plan is suspended or after it
is terminated.

 

(b)          No Impairment of Rights. Suspension or termination of the Plan
shall not impair rights and obligations under any Option granted while the Plan
is in effect except with the written consent of the Optionholder.

 

15

--------------------------------------------------------------------------------


 

14.          EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective on the IPO Date, but no Option shall be
exercised unless and until the Plan has been approved by the stockholders of the
Company, which approval shall be within twelve (12) months before or after the
date the Plan is adopted by the Board.

 

15.          CHOICE OF LAW.

 

All questions concerning the construction, validity and interpretation of this
Plan shall be governed by the law of the State of Delaware, without regard to
such state’s conflict of laws rules.

 

16

--------------------------------------------------------------------------------